DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2. 	Claims 8-11, 16-17 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 16 February 2021.  The argument that the restriction requirement is improper due to the Examiner has not identified any “mutually exclusive characteristics” is disagreed with.  The Examiner listed the figures of 4, 6, and 7.  Clearly the figures show structural differences.  Each of the species have different outer surface designs.  Applicant merits only one invention per application.  It is a burden to examine multiple inventions in one application.  The argument that the restriction requirement is improper due to the Examiner completely omitting any identification of the alleged different subclasses and/or word searching that would supposedly be required for the species is disagreed with. The search could even be in the same subclasses for all species and the search still would be a burden for the Examiner.  Different features within the subclasses as claims 8-11, 16-17 and 19-20 would have to be looked for within the .  

Specification

3. 	The disclosure is objected to because of the following informalities: In paragraph [0010] the hardness units of degrees do not make sense.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

4. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. 	Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102

6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. 	Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeuchi (2012/0156109). 
 	Takeuchi discloses a golf club comprising: a tubular club shaft (6) having a space therein (Fig. 5) and having a first end and a second end; a weight member (32, 10) installed on the first end side of the club shaft (6) (Fig. 1); and a grip (8, 14) attached to the club shaft (6) on the first end side so as to cover the weight member (32, 10) (Fig. 10); wherein the weight member (32, 10) comprises a weight main body in the form of only the engaging part (32) which will have weight made of metal [0048] and a cover (10) formed of a rubbery elastomer in the form of rubber [0044] for covering the weight main body (32) (Figs. 2, 3, 5), the weight main body (32) comprises a first end face located on the first end side of the club shaft (6) (Fig. 5), a second end face (Fig. 4) located on the second end side of the club shaft (6) (Fig. 2), and an outer side face extending between the first end face and the second end face in a shaft (6) axial direction (Fig. 5), the cover (10) comprises a side cover portion covering an entire .

Claim Rejections - 35 USC § 103

8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claims 1-4, 6-7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindner (7,704,161) in view of Fujimoto (8,216,085) and Examiner’s Official Notice. 
	Lindner discloses a golf club comprising: a tubular club shaft (100) having a space therein and having a first end (Fig. 2), a weight member (24, 20) installed on the first end side of the club shaft (100) (Fig. 2); the weight member (24, 20) comprises a 
	Lindner lacks shaft having a second end, a grip attached to the club shaft on the first end side so as to cover the weight member, the weight member comprises a weight 
	Fujimoto discloses shaft (6) having a second end (Fig. 1), a grip (8) attached to the club shaft (8) on the first end side so as to cover a weight member (Fig. 2), and the weight main body comprises a second end face located on the second end side of the club shaft (6) (Figs. 1-2).  In view of Fujimoto it would have been obvious to include in the club of Lindner a shaft having a second end, the weight main body comprises a second end face located on the second end side of the club shaft, and the cover comprising a second end cover portion covering the second end face of the weight main body in order to have a shaft a specific length able to be manageable when swung able to allow a golfer to hit a ball with standing upright.  In view of Fujimoto it would have been obvious to include in the club of Lindner a grip attached to the club shaft on the first end side so as to cover the weight member and the flange of the cover is sandwiched between the first end of the club shaft and the grip in order to provide comfort to a ball when impacted and in order to cover the end of the shaft with the weight member making the club visually pleasing to a golfer.   

	In view of component (50) of Lindner it would have been obvious to modify the cover (20) of Lindner to have a side cover portion with a tapered portion located on the second end side of the club shaft with respect to the equal-diameter portion and tapering toward the second end of the club shaft, and the tapered portion has a length in the shaft axial direction greater than that of the equal-diameter portion in order to make it easier to insert the cover into the shaft without the cover being caught or damaged by the first end edge of the shaft.  As such with the side cover portion having an equal-diameter portion extending in an axial direction of the cover with a substantially constant outer diameter, and a tapered portion located on the second end face side with respect to the equal-diameter portion and tapering toward the second end face side, one would be able to select a tapered portion having a length in the shaft axial direction greater than that of the equal-diameter portion.  The Patent Office interprets the terms portion and section very broadly as to any portion or section one is able to select.  Without any further limitations, one is able to select an equal-diameter portion and a tapered portion such to meet the lengths as claimed.  
	It would have been obvious to include in the club of Lindner the flange has a thickness ranging from 2 to 6 mm in the shaft axial direction in order to make the flange strong enough that it will not break or rib as the club is swung full speed by a golfer.  

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (2012/0156109) in view of Yashiki (8,814,717).
	Takeuchi lacks the rubbery elastomer has a JIS-A hardness ranging from 50 to 70.
	Yashiki discloses a cavity body (90) made of rubber (Col. 4, Lns. 57-60) for placing a weight (Fig. 12) in having a JIS-A hardness ranging from 50 to 70 (Col. 8, Lns. 59-68).  In view of Yashiki it would have been obvious to include in the club of Takeuchi to have the rubbery elastomer has a JIS-A hardness ranging from 50 to 70 in order to use a material used in the market place to insert into shafts for a weight to be placed.

11. 	Claims 13-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindner (7,704,161) in view of Examiner’s Official Notice. 
	See paragraphs above for elements of structure previously rejected by Lindner (7,704,161) in view of Examiner’s Official Notice.  Very little weight is given to the structure of a golf club shaft and club since only a weight member is claimed.  The weight member as claimed is able to perform the function described with the golf club shaft and golf club. 

Conclusion

12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406.  The examiner can normally be reached on Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SLB/ 19 March 2021		/STEPHEN L BLAU/                                                  Primary Examiner, Art Unit 3711